United States Court of Appeals
                      For the First Circuit


No. 18-1545

  DAVID SETH WORMAN; ANTHONY LINDEN; JASON WILLIAM SAWYER; PAUL
 NELSON CHAMBERLAIN; GUN OWNERS' ACTION LEAGUE, INC.; ON TARGET
                TRAINING, INC.; OVERWATCH OUTPOST,

                     Plaintiffs, Appellants,

                                v.

MAURA T. HEALEY, in her official capacity as Attorney General of
    the Commonwealth of Massachusetts; DANIEL BENNETT, in his
  official capacity as the Secretary of the Executive Office of
    Public Safety and Security; KERRY GILPIN, in her official
  capacity as Superintendent of the Massachusetts State Police,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                              Before

                      Barron, Circuit Judge,
                   Souter, Associate Justice,
                    and Selya, Circuit Judge.



     John Parker Sweeney, with whom James Michael Campbell,
Richard Paul Campbell, Campbell Campbell Edwards & Conroy PC, T.
Sky Woodward, James W. Porter, III, Marc A. Nardone, and Bradley
Arant Boult Cummings LLP, were on brief, for appellants.


     
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
     Ilya Shapiro, Trevor Burrus, Matthew Larosiere, Joseph G.S.
Greenlee, and David B. Kopel on brief for Professors of Second
Amendment Law, Cato Institute, Second Amendment Foundation,
Citizens Committee for the Right to Keep and Bear Arms, Jews for
the Preservation of Firearms Ownership, Millennial Policy Center,
and Independence Institute, amici curiae.
     Dan M. Peterson, Dan M. Peterson PLLC, C. D. Michel, Sean A.
Brady, Anna M. Barvir, and Michel & Associates, P.C., on brief for
Western States Sheriffs' Association, Law Enforcement Legal
Defense Fund, Law Enforcement Action Network, International
Association of Law Enforcement Firearms Instructors, CRPA
Foundation, International Law Enforcement Educators and Trainers
Association, and Law Enforcement Alliance of America, amici
curiae.
     David H. Thompson, Peter A. Patterson, John D. Ohlendorf, and
Cooper & Kirk, PLLC, on brief for National Rifle Association of
America, Inc., amicus curiae.
     Julia E. Kobick, Assistant Attorney General, with whom Maura
Healey, Attorney General, William W. Porter and Elizabeth Kaplan,
Assistant Attorneys General, and Gary Klein, Special Assistant
Attorney General, were on brief, for appellees.
     Jonathan K. Baum, Mark T. Ciani, Katten Muchin Rosenman LLP,
J. Adams Skaggs, and Hannah Shearer on brief for Giffords Law
Center to Prevent Gun Violence, amicus curiae.
     Mariel Goetz, Kimberly A. Mottley, Laura Stafford, and
Proskauer Rose LLP, on brief for Brady Center to Prevent Gun
Violence, amicus curiae.
     Edward Notis-McConarty, M. Patrick Moore, Jr., Vanessa A.
Arslanian, and Hemenway & Barnes LLP on brief for Massachusetts
Chiefs of Police Association and Massachusetts Major City Chiefs
of Police Association, amici curiae.
     Gurbir S. Grewal, Attorney General of New Jersey, Andrew J.
Bruck, Executive Assistant Attorney General, Jeremy M. Feigenbaum
and Glenn Moramarco, Assistant Attorneys General, Melissa Medoway,
Deputy Attorney General, Xavier Becerra, Attorney General of
California, George Jepsen, Attorney General of Connecticut,
Matthew P. Denn, Attorney General of Delaware, Russell A. Suzuki,
Attorney General of Hawai'i, Tom Miller, Attorney General of Iowa,
Brian E. Frosh, Attorney General of Maryland, Ellen F. Rosenblum,
Attorney General of Oregon, Josh Shapiro, Attorney General of
Pennsylvania, Peter F. Kilmartin, Attorney General of Rhode
Island, Mark R. Herring, Attorney General of Virginia, Thomas J.
Donovan, Jr., Attorney General of Vermont, Robert W. Ferguson,
Attorney General of Washington, Karl A. Racine, Attorney General
for the District of Columbia, on brief for states of New Jersey,
California, Connecticut, Delaware, Hawai'i, Iowa, Maryland,
Oregon, Pennsylvania, Rhode Island, Vermont, Virginia, Washington,
and the District of Columbia, amici curiae.
     Eric Tirschwell, William J. Taylor, Jr., Mark Anthony
Frassetto, Deepak Gupta, Jonathan E. Taylor, and Gupta Wessler
PLLC, on brief for Everytown for Gun Safety, amicus curiae.
     Albert W. Wallis, Elizabeth A. Ritvo, Tristan G. Axelrod,
Brown Rudnick LLP, Kenneth A. Sweder, and Sweder & Ross LLP, on
brief for Jewish Alliance for Law and Social Action, Greater Boston
Interfaith Organization, Episcopal Diocese of Massachusetts,
Episcopal Diocese of Western Massachusetts, Islamic Society of
Boston, Massachusetts Council of Churches, Union for Reform
Judaism, Central Conference of American Rabbis, Women of Reform
Judaism, and Men of Reform Judaism, amici curiae.
     Ben T. Clements and Clements & Pineault, LLP, on brief for
Stop Handgun Violence, MA Coalition to Prevent Gun Violence, and
Massachusetts General Hospital Gun Violence Prevention Coalition,
amici curiae.
     James Murray, pro se, on brief for James Murray, amicus
curiae.



                          April 26, 2019
              SELYA, Circuit Judge.   This high-profile case involves

a constitutional challenge to a Massachusetts law proscribing the

sale, transfer, and possession of certain semiautomatic assault

weapons and large-capacity magazines (LCMs).      See Mass. Gen. Laws

ch. 140, §§ 121, 131M (the Act).      The plaintiffs assert that they

have an unfettered Second Amendment right to possess the proscribed

assault weapons and LCMs in their homes for self-defense.1        The

district court granted summary judgment in favor of the defendants

(a phalanx of state officials). See Worman v. Healey, 293 F. Supp.
3d 251, 271 (D. Mass. 2018).       Although our reasoning differs in

certain respects from that of the court below, we affirm.

              We assume, without deciding, that the proscribed weapons

have some degree of protection under the Second Amendment.         We

further assume, again without deciding, that the Act implicates

the core Second Amendment right of self-defense in the home by

law-abiding, responsible individuals.      We hold, however, that the

Act's burden on that core right is minimal and, thus, the Act need

only withstand intermediate scrutiny — which it does.

I. BACKGROUND

              We start by rehearsing the background and travel of the

case.       The Massachusetts legislature modeled the Act on the 1994


        1
       Throughout this opinion, we use the terms "proscribed
assault weapons and LCMs" and "proscribed weapons" interchangeably
to describe the semiautomatic assault weapons and LCMs targeted by
the Act.


                                  - 4 -
federal Public Safety and Recreational Firearms Use Protection Act

(the federal regulation), Pub. L. No. 103-322, §§ 110101-06, 108

Stat. 1796, 1996-2010 (1994), which is no longer in effect.            The

federal   regulation   prohibited   the   manufacture,     transfer,   and

possession of "semiautomatic assault weapons" and the transfer and

possession of "large capacity ammunition feeding devices."             Id.

§§ 110102-03, 108 Stat. at 1996-2000.       For purposes of the federal

regulation, the term "semiautomatic assault weapon" was defined to

include nineteen specific models, as well as any semiautomatic

rifle, pistol, or shotgun with two or more combat-style features

or the ability to accept a detachable magazine.          Id. § 110102(b),

108 Stat. at 1997-98.    The term "large capacity ammunition feeding

device" encompassed any magazine or other feeding device that could

accept more than ten rounds of ammunition.          Id. § 110103(b), 108

Stat. at 1999. The federal regulation specifically exempted, inter

alia, assault weapons that were lawfully possessed on the date of

its enactment (September 13, 1994), semiautomatic rifles that

could not hold more than five rounds of ammunition or accept a

detachable magazine holding more than five rounds of ammunition,

and a specific list of "long guns most commonly used in hunting

and recreational sports."     H.R. Rep. No. 103-489, at 20 (1994);

see Pub. L. No. 103-322, § 110102(a), 108 Stat. at 1996-97.             In

explicating the purpose of the federal regulation, Congress stated

that   semiautomatic    assault   weapons    have   "a   capability    for


                                  - 5 -
lethality — more wounds, more serious, in more victims — far beyond

that of other firearms in general, including other semiautomatic

guns."   H.R. Rep. No. 103-489, at 19-20.

           Four    years     after     Congress   enacted     the    federal

regulation, the Massachusetts legislature passed a counterpart

statute, which made it a crime to sell, transfer, or possess

semiautomatic     assault    weapons     as   defined   by     the   federal

regulation, copies or duplicates of those weapons, and LCMs capable

of holding more than ten rounds of ammunition.               See Mass. Gen.

Laws ch. 140, §§ 121, 131M.      The Act contained the same exceptions

as the federal regulation, including free passes for weapons

lawfully owned on September 13, 1994, and for sundry automatic

rifles commonly used for hunting and sport.         See id.

           Congress allowed the federal regulation to expire in

2004, but the Massachusetts legislature struck out in a different

direction and made the Massachusetts assault weapons regulation

permanent that year.       In signing the bill into law, then-Governor

Romney declared that semiautomatic assault weapons and LCMs "are

not made for recreation or self-defense.          They are instruments of

destruction with the sole purpose of hunting down and killing

people."

           We fast-forward to 2016 when the Massachusetts Attorney

General, Maura Healey, issued a public enforcement notice designed

to "provide[] guidance on the identification of weapons that are


                                     - 6 -
'copies' or 'duplicates' of the enumerated Assault weapons that

are banned under Massachusetts law."           Approximately six months

later, the plaintiffs — a diverse group consisting of Massachusetts

firearm owners, prospective firearm owners, firearm dealers, and

a firearm advocacy association — brought suit in the federal

district court, alleging constitutional violations and seeking

declaratory    and   injunctive   relief.      They   named   an    array   of

defendants including (as relevant here) various state officials in

their   representative    capacities;       claimed   that    the    Act,   as

interpreted and enforced by those officials, abridged both the

Second Amendment and the Due Process Clause; and prayed for

declaratory and injunctive relief.

          After some procedural skirmishing, not relevant here,

the parties cross-moved for summary judgment.          The district court

heard arguments of counsel and reserved decision.                   The court

subsequently handed down a rescript in which it rejected the

plaintiffs' challenges and explained why it was granting the

defendants' summary judgment motion.         See Worman, 293 F. Supp. 3d

at 258-71.     This timely appeal ensued.         In it, the plaintiffs

challenge only the district court's rejection of their Second

Amendment claims.

II. ANALYSIS

          We review the grant of a motion for summary judgment de

novo, taking the facts and all reasonable inferences therefrom to


                                  - 7 -
the behoof of the non-moving parties (here, the plaintiffs).     See

Hightower v. City of Boston, 693 F.3d 61, 70 (1st Cir. 2012);

Houlton Citizens' Coal. v. Town of Houlton, 175 F.3d 178, 184 (1st

Cir. 1999). "We will affirm only if the record reveals 'that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.'"      Avery v. Hughes, 661
F.3d 690, 693 (1st Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).

This standard applies unabated to appeals — like this one — arising

out of a district court's disposition of cross-motions for summary

judgment.    See Blackie v. Maine, 75 F.3d 716, 720-21 (1st Cir.

1996).   In applying the standard here, we have the benefit not

only of able briefing by the parties but also of a myriad of

thoughtful amicus briefs (for which we are grateful).

                      A. The Legal Framework.

            The Second Amendment states that "[a] well regulated

Militia, being necessary to the security of a free State, the right

of the people to keep and bear Arms, shall not be infringed."   U.S.

Const. amend. II.   In a seminal decision, the Supreme Court held

that the Second Amendment protects an individual's right to keep

and bear arms (unconnected to service in the militia).           See

District of Columbia v. Heller, 554 U.S. 570, 592 (2008).        Two

years later, the Court made pellucid that the Second Amendment

applies to the states through the Fourteenth Amendment.          See

McDonald v. City of Chicago, 561 U.S. 742, 750 (2010).


                               - 8 -
            The law challenged in Heller constituted an "absolute

prohibition of handguns held and used for self-defense in the

home," which (the Court ruled) transgressed the Second Amendment.2
554 U.S. at 635-36.        Although the Court did not have occasion to

examine    "the   full    scope    of   the     Second   Amendment"       right,   it

cautioned that the right "is not unlimited."                      Id. at 626.      In

furtherance of this cautionary language, the Court admonished that

"nothing    in    our    opinion   should       be   taken   to    cast   doubt    on

longstanding prohibitions on the possession of firearms by felons

and the mentally ill, or laws forbidding the carrying of firearms

in sensitive places such as schools and government buildings, or

laws imposing conditions and qualifications on the commercial sale

of arms." Id. at 626-27. The Court added that the Second Amendment

does not confer "a right to keep and carry any weapon whatsoever

in any manner whatsoever and for whatever purpose."                   Id. at 626.

            We glean from the teachings of Heller that four data

points determine the level of protection, if any, that the Second




     2 Although the present plaintiffs attempt to characterize the
Act as an "absolute prohibition" on an entire class of firearms,
that characterization is inapt. The Act applies only to a set of
enumerated semiautomatic assault weapons, to semiautomatic assault
weapons with particular features, and to magazines of a specific
capacity.     Seen in this light, the plaintiffs' "absolute
prohibition" argument is circular: essentially, it amounts to a
suggestion that whatever group of weapons a regulation prohibits
may be deemed a "class." By this logic — which we squarely reject
— virtually any regulation could be considered an "absolute
prohibition" of a class of weapons.


                                        - 9 -
Amendment provides.     The first data point involves the person who

is asserting the right; the second data point involves the purpose

for which the right is being asserted; the third data point

involves the place where the right is being asserted; and the

fourth data point involves the type of weapon.              Heller's most

meaningful message touches all four data points.          Refined to bare

essence, its message is that the Second Amendment "elevates above

all other interests the right of law-abiding, responsible citizens

to use arms in defense of hearth and home."          Id. at 635.

             As applied here, this message checks off the first three

data points.     It is undisputed that the individual plaintiffs are

not   prohibited   persons   but,    rather,   law-abiding,   responsible

citizens.     Similarly, it is undisputed that they seek to use the

proscribed    assault   weapons   and   LCMs   for   self-defense.   And,

finally, it is undisputed that they seek to effectuate this usage

in their homes.     We are, therefore, left to focus on the fourth

data point:     the arms proscribed and the extent (if at all) that

those arms are protected by the Second Amendment.

             In conducting this inquiry, we do not write on an

entirely pristine page.      Our recent decision in Gould v. Morgan

mapped out a two-step approach for analyzing Second Amendment

challenges.     See 907 F.3d 659, 668-69 (1st Cir. 2018), petition

for cert. filed, ___ U.S.L.W. ___ (U.S. April 1, 2019) (No. 18-

1272).   Under this approach, we first ask whether the challenged


                                    - 10 -
law burdens conduct that is protected by the Second Amendment.

See id. This inquiry is "backward-looking" and "seeks to determine

whether the regulated conduct 'was understood to be within the

scope of the right at the time of ratification.'"                    Id. at 669

(quoting United States v. Chester, 628 F.3d 673, 680 (4th Cir.

2010)).       If that step is successfully negotiated so we can say

that the challenged law "burdens conduct falling within the scope

of the Second Amendment, [we] then must determine what level of

scrutiny is appropriate and must proceed to decide whether the

challenged law survives that level of scrutiny."               Id.    We follow

this       approach   in   determining   whether   the   Act   withstands   the

plaintiffs' Second Amendment onslaught.

                B. The Scope of the Second Amendment Right.

               This brings us to the question of whether the conduct

restricted by the Act falls under the protective carapace of the

Second Amendment.           To answer this question, we must determine

whether possession of the proscribed assault weapons and LCMs in

the home for self-defense is safeguarded by the Second Amendment.3


       3
       One of the amici advances the clever argument that LCMs,
like other magazines, are not "arms" at all because they are not
themselves "[w]eapons of offense, or armour of defence." Heller,
554 U.S. at 581 (alteration in original) (quoting 1 Dictionary of
the English Language 106 (4th ed.) (reprinted 1978)).          The
defendants, though, have not proffered such an argument.        We
ordinarily refuse to entertain arguments advanced by amici but not
by the parties, see, e.g., In re Sony BMG Music Entm't, 564 F.3d
1, 3 (1st Cir. 2009); Lane v. First Nat'l Bank of Bos., 871 F.2d
166, 175 (1st Cir. 1989), and we see no reason to depart from that


                                     - 11 -
           Our first task is to consider whether the proscribed

weapons are the type of arms "understood to be within the scope of

the [Second Amendment] right at the time of ratification."                 Id.

(quoting Chester, 628 F.3d at 680).         Heller is the beacon by which

we must steer.   There, the Court explained that "[t]he traditional

militia was formed from a pool of men bringing arms 'in common use

at the time' for lawful purposes like self-defense." 554 U.S. at

624 (quoting United States v. Miller, 307 U.S. 174, 179 (1939)).4

The Court's earlier decision in Miller (which held that a short-

barreled   shotgun   was   not    protected   by   the    Second    Amendment)

furnishes further context.         See 307 U.S. at 175-83.         There, the

Court surveyed state laws regulating militias at the time of the

founding and explained that many states, including Massachusetts,

had specified the types of weapons that citizens were required to

bring to militia service.        See id. at 180-82.      The Court concluded




prudential principle here. We note, moreover, that the parties do
not argue that the Second Amendment analysis differs with respect
to LCMs as opposed to semiautomatic assault weapons, and so we
consider both objects of the Act together.
     4 Here, however, there is a wrinkle.  Because the plaintiffs'
challenge is directed at a state statute, Gould points to 1868
(when the Fourteenth Amendment was ratified) as the date for any
necessary historical inquiry. See 907 F.3d at 669. Heller, in
contrast, does not deal with a state law and thus locates the
benchmark at 1791 (the date of ratification of the Constitution
itself). Since no party here has argued that this distinction is
either material or sufficient to render Heller's analysis
inoperative, we need not parse this distinction as "our conclusion
with respect to the historical record would be the same regardless
of which ratification date was used." Id. at 669 n.3.


                                   - 12 -
that although "[m]ost if not all of the States have adopted

provisions touching the right to keep and bear arms," id. at 182,

none has suggested that a short-barreled shotgun was the type of

weapon that "could contribute to the common defense," id. at 178.

With   this    historical   background   in   place,   the   Heller   Court

determined that the Second Amendment "extends only to certain types

of weapons." 554 U.S. at 623. One corollary of this determination

is that an "important limitation on the right to keep and carry

arms" is that "the sorts of weapons protected were those 'in common

use at the time.'"     Id. at 627 (quoting Miller, 307 U.S. at 179).

The Court added that such a "limitation is fairly supported by the

historical tradition of prohibiting the carrying of 'dangerous and

unusual weapons.'"     Id. (citing 4 William Blackstone, Commentaries

on the Laws of England 148-49 (1769)); see id. at 623 (referencing

"the prohibition on terrorizing people with dangerous or unusual

weapons").

              That the proscribed weapons were not in existence, let

alone in common use, at the time of ratification, does not end the

matter.   Heller left no doubt that "the Second Amendment extends,

prima facie, to all instruments that constitute bearable arms,

even those that were not in existence at the time of the founding."

Id. at 582.     The Court reaffirmed this principle some eight years

later, when it reversed a decision of the Massachusetts Supreme

Judicial Court (SJC), which had held that stun guns were not


                                 - 13 -
protected by the Second Amendment.           See Caetano v. Massachusetts,

136 S. Ct. 1027, 1027-28 (2016) (per curiam).           Pertinently, the

Caetano Court debunked the notion that stun guns were unprotected

because they "were not in common use at the time of the Second

Amendment's   enactment,"     id.   at   1027   (quoting    Commonwealth       v.

Caetano, 26 N.E.3d 688, 693 (Mass. 2015)), finding that notion

"inconsistent   with   Heller's      clear    statement    that    the    Second

Amendment 'extends . . . to . . . arms that were not in existence

at the time of the founding,'" id. at 1028 (alteration in original)

(quoting Heller, 554 U.S. at 582); see id. (rejecting conclusion

"that stun guns are 'unusual' because they are 'a thoroughly modern

invention'" (quoting Caetano, 26 N.E.3d at 693-94)).

          Relatedly,    the    Heller     Court    acknowledged         that   "if

weapons that are most useful in military service — M-16 rifles and

the like — may be banned," it might be argued that "the Second

Amendment right is completely detached from the prefatory clause."
554 U.S. at 627.   After all, militias today "require sophisticated

arms that are highly unusual in society at large."                Id.    But the

Court pointed out that "the conception of the militia at the time

of the Second Amendment's ratification was the body of all citizens

capable of military service, who would bring the sorts of lawful

weapons that they possessed at home to militia duty."               Id.    Thus,

"the fact that modern developments have limited the degree of fit




                                    - 14 -
between the prefatory clause and the protected right cannot change

[judicial] interpretation of the right."           Id. at 627-28.

            Viewed against this backdrop, the relevant question is

neither whether the proscribed weapons were commonly used at the

time of ratification nor whether they are among the types of

weapons used by today's militias. Instead, the question is whether

the proscribed weapons are in common use for lawful purposes like

self-defense.

            As    to   this   question,   Heller    provides   only   meager

guidance.        Heller made plain that handguns, which the Court

described as "the most popular weapon chosen by Americans for self-

defense in the home," are protected.          Id. at 629.      Conversely,

"the Second Amendment does not protect those weapons not typically

possessed by law-abiding citizens for lawful purposes, such as

short-barreled shotguns." Id. at 625. But as to the middle ground

— and particularly, as to how to plot the dividing line between

common and uncommon use — the Court was silent.5




     5 We agree with the Seventh Circuit that measuring "common
use" by the sheer number of weapons lawfully owned is somewhat
illogical. See Friedman v. City of Highland Park, 784 F.3d 406,
409 (7th Cir. 2015) ("Machine guns aren't commonly owned for lawful
purposes today because they are illegal; semi-automatic weapons
with large-capacity magazines are owned more commonly because,
until recently (in some jurisdictions), they have been legal. Yet
it would be absurd to say that the reason why a particular weapon
can be banned is that there is a statute banning it, so that it
isn't commonly owned.").


                                   - 15 -
            The parties strive mightily to fill this void.   On the

one hand, the plaintiffs have shown that, as of 2013, nearly

5,000,000 people owned at least one semiautomatic assault weapon.

They also have shown that between 1990 and 2015, Americans owned

approximately 115,000,000 LCMs.    On the other hand, the defendants

have shown that only three percent of guns in the United States

are assault weapons and only one percent of Americans own such a

weapon.    In all events, the record evidence is sparse as to actual

use of any of the proscribed weapons or LCMs for self-defense in

the home.

            The district court avoided this question entirely.    It

abjured the "in common use" test, concluding that "Heller . . .

presents us with a dispositive and relatively easy inquiry:      Are

the banned assault weapons and large-capacity magazines 'like' 'M-

16 rifles,' i.e., 'weapons that are most useful in military

service,' and thus outside the ambit of the Second Amendment?"

Worman, 293 F. Supp. 3d at 264 (quoting Kolbe v. Hogan, 849 F.3d
114, 136 (4th Cir.) (en banc), cert. denied, 138 S. Ct. 469

(2017)).    The court went on to find that the proscribed weapons

fit within this taxonomy, noting by way of example that one of the

proscribed weapons (the Colt AR-15) is virtually identical to the

M-16 (save for the fact that the AR-15 does not allow for fully

automatic fire).    See id. at 264-66.    The plaintiffs argue that

this approach is doubly flawed:    they calumnize both the district


                               - 16 -
court's conclusion that "weapons that are most useful in military

service" are excepted from Second Amendment coverage and its

determination    that   the   proscribed   weapons   are   "like"    "M-16

rifles."

             Mindful that "[d]iscretion is often the better part of

valor," United States v. Gonzalez, 736 F.3d 40, 40 (1st Cir. 2013),

we are reluctant to plunge into this factbound morass.              In the

end, "courts should not rush to decide unsettled issues when the

exigencies of a particular case do not require such definitive

measures."     Privitera v. Curran (In re Curran), 855 F.3d 19, 22

(1st Cir. 2017).     For present purposes, we simply assume, albeit

without deciding, that the Act burdens conduct that falls somewhere

within the compass of the Second Amendment.

                        C. The Level of Scrutiny.

             The next phase of our inquiry "requires us to evaluate

the [Act] under an appropriate level of scrutiny."           Gould, 907
F.3d at 670.     The appropriate level of scrutiny "turn[s] on how

closely a particular law or policy approaches the core of the

Second Amendment right and how heavily it burdens that right."

Id. at 670-71.     We previously established "that the core Second

Amendment right is limited to self-defense in the home" on the

part of "responsible, law-abiding individuals." Id. at 671. Given

this understanding, we concluded that the law challenged in Gould

(which concerned public carriage of firearms) fell outside the


                                 - 17 -
core of the Second Amendment right.        See id. at 672.   In contrast

to the plaintiffs in Gould, the present plaintiffs contend that

the Act affects their ability to defend themselves in their homes.

Assuming (favorably to the plaintiffs) that the Act implicates the

core of the Second Amendment right, we must train the lens of our

inquiry on "how heavily it burdens that right."          Id. at 671.

           As is true in many Second Amendment inquiries, our

starting point is Heller.     There, the Court unequivocally rebuffed

the argument "that it is permissible to ban the possession of

handguns so long as the possession of other firearms (i.e., long

guns) is allowed." 544 U.S. at 629.      The Court's rationale was

based on the premise that "the American people have considered the

handgun to be the quintessential self-defense weapon."            Id.        In

fashioning this rationale, the Court repeatedly emphasized the

unique popularity of the handgun as a means of self-defense.                See

id.   at   628   (calling   handguns   a   "class   of   'arms'   .     .    .

overwhelmingly chosen by American society for [self-defense]");

id. at 628-29 (identifying the handgun as "the most preferred

firearm in the nation to 'keep' and use for protection of one's

home and family"); id. at 629 (declaring that "handguns are the

most popular weapon chosen by Americans for self-defense in the

home").    Building on this foundation, the Court made clear that

banning this quintessential self-defense weapon would heavily

burden the core right of self-defense in the home.            See id. at


                                 - 18 -
629; see also id. at 632 (describing eighteenth-century gunpowder

storage laws and noting that such laws did "not remotely burden

the right of self-defense as much as an absolute ban on handguns").

             This same logic leads us to conclude that the Act's

restriction on semiautomatic assault weapons and LCMs does not

heavily burden the core right of self-defense in the home.           As an

initial matter, the Act does not ban all semiautomatic weapons and

magazines.     Instead, it proscribes only a set of specifically

enumerated     semiautomatic     assault    weapons,    magazines    of   a

particular capacity, and semiautomatic assault weapons that have

certain combat-style features.        Furthermore, the record shows that

semiautomatic assault weapons do not share the features that make

handguns well-suited to self-defense in the home.          Cf. id. at 629

(explaining that "a citizen may prefer a handgun for home defense"

because, inter alia, "[i]t is easier to store in a location that

is   readily   accessible   in   an   emergency;   it   cannot   easily   be

redirected or wrestled away by an attacker; it is easier to use

for those without the upper-body strength to lift and aim a long

gun; it can be pointed at a burglar with one hand while the other

hand dials the police").       Equally as important is what the record

does not show: it offers no indication that the proscribed weapons

have commonly been used for home self-defense purposes.           In fact,

when asked directly, not one of the plaintiffs or their six experts

could identify even a single example of the use of an assault


                                  - 19 -
weapon for home self-defense, nor could they identify even a single

example of a self-defense episode in which ten or more shots were

fired.   Viewed as a whole, the record suggests that wielding the

proscribed weapons for self-defense within the home is tantamount

to using a sledgehammer to crack open the shell of a peanut.               Thus,

we conclude that the Act does not heavily burden the core Second

Amendment right of self-defense within the home.

              This conclusion fits seamlessly with our decision in

Hightower.      Although that opinion did not directly address what

restrictions may be deemed to heavily burden the core Second

Amendment right, we stated that the fact that the plaintiff sought

a   license    that    "allowed    carrying     of   large    capacity   weapons

weaken[ed] the Second Amendment claim, as [Heller] was concerned

with weapons of the type characteristically used to protect the

home."   Hightower, 693 F.3d at 71 (holding that revocation of

license to carry concealed, large-capacity firearm based on false

statements      in    renewal     application    did    not    violate    Second

Amendment).      So, too, our conclusion is reinforced by the fact

that — unlike the use of handguns — the use of semiautomatic

assault weapons, even in the home, does not "implicate[] the safety

only of those who live or visit there."              Gould, 907 F.3d at 672.

Rather, the use of semiautomatic assault weapons implicates the

safety of the public at large.          After all, such weapons can fire

through walls, risking the lives of those in nearby apartments or


                                     - 20 -
on the street.   Cf. Kolbe, 849 F.3d at 127 (observing that "rounds

from assault weapons have the ability to easily penetrate most

materials used in standard home construction, car doors, and

similar materials").

            We have yet to consider what level of scrutiny applies

to a law that implicates the core of the Second Amendment right,

but does not "heavily . . . burden[] that right."           Gould, 907 F.3d

at   671.    Heller   does   state   that   a    handgun   ban   would   "fail

constitutional muster" under "any of the standards of scrutiny

that [the Court has] applied to enumerated constitutional rights."
554 U.S. at 628-29.      But we do not read Heller to suggest that a

regulation of arms that only modestly burdens the core Second

Amendment   right     must   be   subject   to    the   strictest   form   of

constitutional review.       See Gould, 900 F.3d at 673 ("The Heller

Court . . . implie[d] that there is a role for some level of

scrutiny less rigorous than strict scrutiny."); see also Ezell v.

City of Chicago, 651 F.3d 684, 708 (7th Cir. 2011) ("[A] severe

burden on the core Second Amendment right of armed self-defense

will require an extremely strong public-interest justification and

a close fit between the government's means and its end. . . .

[L]aws that merely regulate rather than restrict, and modest

burdens on the right may be more easily justified.").

            In our view, intermediate scrutiny is appropriate as

long as a challenged regulation either fails to implicate the core


                                   - 21 -
Second Amendment right or fails to impose a substantial burden on

that right.         See Fyock v. Sunnyvale, 779 F.3d 991, 998-99 (9th

Cir.       2015).     It    follows    that    intermediate         scrutiny    is   the

appropriate level of scrutiny for evaluating a law — like the Act

— that arguably implicates the core Second Amendment right to self-

defense in the home but places only a modest burden on that right.

This holding aligns us with a number of our sister circuits, which

have       applied        intermediate    scrutiny       to     laws        restricting

semiautomatic assault weapons and LCMs.                 See, e.g., Ass'n of N.J.

Rifle & Pistol Clubs v. Att'y Gen. N.J., 910 F.3d 106, 117 (3d

Cir. 2018) (applying intermediate scrutiny because "[t]he Act here

does not severely burden the core Second Amendment right to self-

defense       in    the    home");    Kolbe, 849 F.3d    at    134    (applying

intermediate scrutiny because challenged law did "not seriously

impact a person's ability to defend himself in the home" (internal

quotation marks omitted)); N.Y. State Rifle & Pistol Ass'n v.

Cuomo, 804 F.3d 242, 260 (2d Cir. 2015) (applying intermediate

scrutiny       because      "[t]he    burden      imposed      by    the     challenged

legislation is real, but . . . not 'severe'"); Heller v. District

of Columbia (Heller II), 670 F.3d 1244, 1262 (D.C. Cir. 2011)

(applying intermediate scrutiny because challenged prohibition did

not "substantially affect" individuals' right of self-defense).6


       6
       After we heard oral argument in this case, the Illinois
Supreme Court held that a law prohibiting the carrying of tasers


                                         - 22 -
Consequently,      we   proceed   to   apply      intermediate   scrutiny   to

determine whether the Act passes constitutional muster.

                   D. Applying Intermediate Scrutiny.

            To survive intermediate scrutiny, a statute "must be

substantially related to an important governmental objective."

Gould, 907 F.3d at 672 (quoting Clark v. Jeter, 486 U.S. 456, 461

(1988)).    To achieve this substantial relationship, there must be

a "reasonable fit" between the restrictions imposed by the law and

the government's valid objectives, "such that the law does not

burden more conduct than is reasonably necessary."                Id. at 674

(quoting Drake v. Filko, 724 F.3d 426, 436 (3d Cir. 2013)).

            The law that the plaintiffs challenge here — the Act —

restricts    the    sale,    transfer,      and     possession   of   certain

semiautomatic assault weapons and LCMs.             See Mass. Gen. Laws ch.

140, §§ 121, 131M.          It does not ban the sale, transfer, or

possession of all semiautomatic weapons, nor does it impose any

restrictions on magazines that are designed to hold ten rounds or




and stun guns was a "categorical ban" and, thus, was "facially
unconstitutional under the [S]econd [A]mendment."     Illinois v.
Webb, ___ N.E. 3d ___, ___ (Ill. 2019) [2019 WL 1291586 at *5].
The plaintiffs notified us of this decision pursuant to Federal
Rule of Appellate Procedure 28(j), asserting that it "provides
further support for [their] argument that a categorical ban on
bearable arms that are commonly kept for lawful purposes is per se
unconstitutional." We reject the plaintiffs' premise that the Act
is a categorical ban, see supra note 2, and disagree with the
Illinois Supreme Court's conclusion that any law that restricts a
certain type of arms is per se unconstitutional.


                                   - 23 -
fewer.    The Act's manifest purpose is to "help keep the streets

and neighborhoods of Massachusetts safe" by "mak[ing] it harder

for criminals to get their hands on these dangerous guns."

            We have said before, and today reaffirm, that "few

interests are more central to a state government than protecting

the safety and well-being of its citizens."                 Gould, 907 F.3d at

673.    Since Massachusetts indubitably "has compelling governmental

interests in both public safety and crime prevention," id., the

only question that remains is whether the Act is substantially

related to those interests.             The answer to this question depends

on   whether     the    fit   between    those    interests   and   the   Act   is

reasonable.      See id. at 674.

            In    our    view,   the     Act     survives   under   intermediate

scrutiny. This view comports with the unanimous weight of circuit-

court authority analyzing Second Amendment challenges to similar

laws.    See, e.g., Ass'n of N.J. Rifle & Pistol Clubs, 910 F.3d at

122; Kolbe, 849 F.3d at 139; N.Y. State Rifle & Pistol Ass'n, 804
F.3d at 261; Heller II, 670 F.3d at 1262.

            The record contains ample evidence of the unique dangers

posed by the proscribed weapons.               Semiautomatic assault weapons

permit a shooter to fire multiple rounds very quickly, allowing

him to hit more victims in a shorter period of time.                        LCMs

exacerbate this danger, allowing the shooter to fire more bullets

without stopping to reload.              Cf. Heller II, 670 F.3d at 1264


                                        - 24 -
(noting that "the 2 or 3 second pause during which a criminal

reloads his firearm can be of critical benefit to law enforcement"

(internal     quotation    marks   omitted)).      It     is,   therefore,     not

surprising that AR-15s equipped with LCMs have been the weapons of

choice in many of the deadliest mass shootings in recent history,

including horrific events in Pittsburgh (2018), Parkland (2018),

Las   Vegas    (2017),    Sutherland    Springs   (2017),       Orlando    (2016),

Newtown (2012), and Aurora (2012).

              The record also contains the affidavit of a seasoned

trauma surgeon, who has treated victims of several mass shootings.

This affidavit confirms what common sense suggests:                  semiautomatic

assault weapons cause wounds that "tend to be higher in complexity

with higher complication rates than those injuries from non-

assault weapons.         They tend to cause far greater damage to the

muscles, bones, soft tissue, and vital organs."             Cf. Panagiotis K.

Stefanopoulos, et al., Gunshot Wounds:                 A Review of Ballistics

Related to Penetrating Trauma, 3 J. Acute Disease 178, 181-82

(2014). A number of articles, written by physicians who have cared

for assault-weapon victims, substantiate the extreme damage that

such weapons are prone to cause.           See, e.g., Gina Kolata & C.J.

Chivers, Wounds from Military-Style Rifles?               'A Ghastly Thing to

See',           N.Y.          Times            (Mar.            4,          2018),

https://www.nytimes.com/2018/03/04/health/parkland-shooting-

victims-ar15.html ("The tissue destruction is almost unimaginable.


                                      - 25 -
Bones are exploded, soft tissue is absolutely destroyed.                 The

injuries to the chest or abdomen — it's like a bomb went off.");

Tim Craig et al., As the Wounded Kept Coming, Hospitals Dealt with

Injuries   Rarely   Seen   in   U.S.,   Wash.    Post     (Oct.   3,   2017),

https://www.washingtonpost.com/national/health-science/as-the-

wounded-kept-coming-hospitals-dealt-with-injuries-rarely-seen-

in-the-us/2017/10/03/06210b86-a883-11e7-b3aa-

c0e2e1d41e38_story.html?utm_term=.5a659eec267b ("If a 9mm bullet

strikes someone in the liver . . . that person might suffer a wound

perhaps an inch wide, . . . [b]ut if you're struck in the liver

with an AR-15, it would be like dropping a watermelon onto the

cement.    It just is disintegrated." (internal quotation marks

omitted)).

             The defendants proffered evidence that the majority of

individuals who have perpetrated mass shootings obtain their semi-

automatic assault weapons legally.        See, e.g., Larry Buchanan et

al., How They Got Their Guns, N.Y. Times (updated Feb. 16, 2018),

https://www.nytimes.com/interactive/2015/10/03/us/how-mass-

shooters-got-their-guns.html;      Mayors       Against     Illegal    Guns,

Analysis of Recent Mass Shootings (2013).           This evidence lends

support to the legislature's conclusion that a law proscribing

semiautomatic assault weapons and LCMs — like the Act — will help

curtail outbreaks of mass violence.




                                 - 26 -
             The plaintiffs do not dispute the extensive evidence

regarding the lethality of the proscribed weapons and the frequency

of their use in mass shootings.            Instead, they argue that "[e]ven

assuming the [Act] may curb criminal misuse of the Banned Firearms

and Magazines," the Act fails intermediate scrutiny because it

"make[s] no exception for law-abiding, responsible citizens to

keep these arms for lawful purposes like self-defense in the home."

According to the plaintiffs, the forbidden assault weapons and

LCMs are "ideal" for domestic self-defense for many of the same

reasons that such weapons are ideal for mass shootings — they are

easier to hold and shoot, require less user accuracy, and allow a

shooter to fire many times without reloading. Thus, the plaintiffs

assert,    any     regulation     prohibiting       law-abiding,   responsible

citizens from possessing such weapons sweeps too broadly.

             This assertion is too facile by half, and we reject it.

Although we acknowledge that "[i]n dealing with a complex societal

problem like gun violence, there will almost always be room for

reasonable minds to differ about the optimal solution," Gould, 907
F.3d at 676, the plaintiffs give unduly short shrift to "the

legislature's prerogative . . . to weigh the evidence, choose among

conflicting inferences, and make the necessary policy judgments,"

id.    The role of a reviewing court is limited to ensuring "that,

in    formulating    its      judgments,     [the   legislature]   has    drawn

reasonable       inferences     based   on    substantial    evidence,"     id.


                                     - 27 -
(alteration in original) (quoting Turner Broad. Sys., Inc. v. FCC,

512 U.S. 622, 666 (1994) (opinion of Kennedy, J.)), and that "the

fit between the asserted governmental interests and the means

chosen to advance them is close enough to pass intermediate

scrutiny," id. at 674.

             Here, the Massachusetts legislature's conclusion that

the   Commonwealth's    legitimate   interests     are    best    served   by

proscribing    semiautomatic   assault   weapons    and    LCMs    rests   on

substantial (although not incontrovertible) evidence regarding the

inordinate dangers associated with the proscribed weapons.             What

is more, it strains credulity to argue that the fit between the

Act and the asserted governmental interest is unreasonable.            As we

have said, the Act does not outlaw all semiautomatic firearms and

magazines.     Nor does it circumscribe in any way the fundamental

right of law-abiding, responsible citizens to possess handguns in

their homes for self-defense.     Accordingly, we hold that although

the Act may well "touch[] the right to keep and bear arms," Miller,
307 U.S. at 182, it does not impermissibly intrude upon that right

because it withstands intermediate scrutiny.

III. CONCLUSION

             This case concerns an issue of paramount importance.          In

the wake of increasingly frequent acts of mass violence committed

with semiautomatic assault weapons and LCMs, the interests of state

and local governments in regulating the possession and use of such


                                - 28 -
weapons are entitled to great weight.         Even so, we recognize that

such interests must be balanced against the time-honored right of

individuals    to   bear   arms   in   self-defense      —    a    right   that   is

protected in varying degrees by the Second Amendment.

             Holding    this   delicate    balance    steady        and    true   is

difficult but necessary work.          Here, we find that even if the Act

implicates the core of the Second Amendment right, it (at most)

minimally burdens that right.           Consequently, we are obliged to

cede some degree of deference to the decision of the Massachusetts

legislature about how best to regulate the possession and use of

the proscribed weapons.

             In this instance, that decision rests on a web of

compelling    governmental     interests,    and   the       fit   between   those

interests and the restrictions imposed by the Act is both close

and reasonable.        It follows that the Act withstands intermediate

scrutiny — and no more is exigible to blunt the plaintiffs' Second

Amendment challenge.

             We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                                   - 29 -